DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's amended claims are now adequately supported by the disclosure of the prior-filed application, Application 15/035916. Accordingly, claims 1-5 and 11-17 are in compliance with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and are afforded an effective filing date of 11/12/2013 (corresponding to the provisional application 61/903,152). 

Allowable Subject Matter
Claims 1-5 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Yoshikawa (US 2008/0047644), which discloses a tire having grooves with pocket regions wherein zigzag non-flat surfaces of the pocket regions are construed as serrations. Yoshikawa does not teach or suggest the pocket region having longitudinally spaced end walls that are interconnected by a bottom wall and the serrations formed by angled walls extending from the inner face that converge to form a peak that is disposed generally perpendicular to at least one of the groove bottom surface and the bottom wall of the first pocket region. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749